Citation Nr: 1128075	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis of the right wrist with fusion, initially evaluated as 10 percent disabling with subsequent periods of 30 percent and 50 percent disability ratings, to include entitlement to a separate compensable disability rating for a surgical scar on the right wrist.  

2.  Entitlement to an initial evaluation in excess of 50 percent for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to March 1983 with subsequent service in the Kansas Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and from a March 2011 rating decision of the Appeals Management Center (AMC) in Washington, DC.

The Board notes that its prior remand had characterized the Veteran's wrist claim as "Entitlement to an increased evaluation for right wrist scapho-lunate ligament tear with reconstruction and partial fusion, currently evaluated as 10 percent disabling."  However, as noted above, the Veteran had already been granted staged ratings for this disability at the time of the December 2009 remand.  These rating decisions had not been associated with the claims folder at the time of the December 2009 remand and were thus not available for Board review at that time.  The Board has accordingly adjusted its characterization of the right wrist claim to accurately reflect the staged ratings that have been assigned in this case.  The Board has also modified its characterization of the issue at hand to reflect the present nature of the Veteran's right wrist disability.  

As a result of rating decisions from June 2008, March 2009, and July 2009, the Veteran's right wrist disability has been assigned the following staged ratings: (1) a 10 percent rating from March 21, 2002, through February 25, 2008; (2) a temporary 100 percent rating from February 26, 2008, through May 31, 2008; (3) a 30 percent rating from June 1, 2008, through August 25, 2008; (4) a temporary 100 percent rating from August 26, 2008, through December 31, 2008; (5) a 50 percent rating from January 1, 2009, through April 9, 2009; (6) a temporary 100 percent rating from April 10, 2009, through July 31, 2009; and (7) a 50 percent rating on and after August 1, 2009.

Considering that VA received the Veteran's increased rating claim on February 3, 2005, and that he is in receipt of multiple temporary 100 percent ratings for periods of convalescence that are associated with the right wrist disability, the appeal at hand includes consideration of the following ratings for the Veteran's right wrist disability: (1) whether a rating in excess of 10 percent is warranted from February 3, 2005, through February 25, 2008; (2) whether a rating in excess of 30 percent is warranted from June 1, 2008, through August 25, 2008; and (3) whether a rating in excess of 50 percent is warranted from January 1, 2009, through April 9, 2009, and on and after August 1, 2009.

As acknowledged in the June 2008 rating decision, the Veteran was erroneously assigned a concurrent 10 percent rating for arthritis of the right wrist from November 28, 2005, to February 26, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  In the case at hand, both the 10 percent rating under Diagnostic Code 5010 and the staged ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5214, for osteoarthritis of the right wrist with fusion, were based on limitation of motion of the right wrist.  The 10 percent rating that was assigned pursuant to Diagnostic Code 5010 has thus been discontinued.  Because the Veteran did not appeal this discontinuation, consideration of its propriety is not before the Board.

On his July 2006 substantive appeal form, the Veteran checked all three hearing request choices indicating that he did not want a Board hearing, that he wanted a Board hearing in Washington, DC, and that he wanted a Board hearing at his local RO.  The Veteran was sent a hearing clarification letter in July 2006.  The Veteran's representative withdrew any hearing request in writing in June 2007.  The hearing request is therefore deemed to have been withdrawn.

In December 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.  

While this case was on remand from the Board, a March 2011 rating decision granted the Veteran's claim of entitlement to service connection for major depression and assigned a 50 percent disability rating.  This decision constitutes a full grant of the benefit that was originally sought by the Veteran.  As will be discussed below, his disagreement with the assigned disability rating constitutes the initiation of a new appeal.

The issue of entitlement to an increased rating for major depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 3, 2005, through February 25, 2008, the Veteran's right wrist disability is manifested by limitation of motion, pain, fatigability, and lack of endurance, but not by ankylosis.

2.  From June 1, 2008, through August 25, 2008, the Veteran's right wrist disability is manifested favorable ankylosis, pain, fatigability, and lack of endurance.

3.  From January 1, 2009, through April 9, 2009, and on and after August 1, 2009, the Veteran's right wrist disability is manifested by ankylosis that is not extremely unfavorable, as well as pain, fatigability, and lack of endurance.

4.  From April 1, 2010, the competent and probative evidence of record reflects the presence of a painful surgical scar on the Veteran's right wrist.


CONCLUSIONS OF LAW

1.  From February 3, 2005, through February 25, 2008, the criteria for a rating in excess of 10 percent for the Veteran's right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5125, 5214, 5215 (2010).

2.  From June 1, 2008, through August 25, 2008, the criteria for a rating in excess of 30 percent for the Veteran's right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5125, 5214 (2010).

3.  From January 1, 2009, through April 9, 2009, and on and after August 1, 2009, the criteria for a rating in excess of 50 percent for the Veteran's right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5125, 5214 (2010).

4.  On and after April 1, 2010, the criteria for the assignment of a separate 10 percent rating, but no more, for the scar on the Veteran's right wrist are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes September 2005, December 2005, and January 2010 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The January 2010 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that these letters were not issued prior to the initial adjudication of the Veteran's claim in May 2005.  His claim, however, was subsequently readjudicated in the May 2006 statement of the case and the March 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, available private medical records, and Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo VA examinations in April 2005, June 2006, and April 2010.  The Board finds that the resulting VA examination reports are adequate for the purpose of determining entitlement to an increased rating for the right wrist claim.  This examination reports are thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the April 2005, June 2006, and April 2010 examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran has claimed entitlement to an increased rating for his service-connected osteoarthritis of the right wrist with fusion.  Specifically, the following ratings are at issue: (1) a 10 percent rating in effect from February 3, 2005, through February 25, 2008; (2) a 30 percent in effect from June 1, 2008, through August 25, 2008; and (3) a 50 percent in effect from January 1, 2009, through April 9, 2009, and on and after August 1, 2009.

The 10 percent rating is assigned for limitation of motion of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This diagnostic code assigns a 10 percent rating for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm on either the dominant or non-dominant wrist.  

The 30 percent and 50 percent ratings are assigned for ankylosis of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  This code assigns different ratings depending on whether the wrist at issue is the veteran's major (dominant) or minor (non-dominant) wrist.  Because the Veteran in the case at hand is right-handed, the Board will evaluate his right wrist disability as affecting his major wrist.  

Diagnostic Code 5214 assigns a 50 percent rating for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted for ankylosis in any other position, except favorable.  A 30 percent rating is assigned for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  This diagnostic code notes that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125, which assigns a 70 percent rating for loss of use of the major hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5125.  

The Court of Appeals for Veterans Claims (Court) has noted that 'ankylosis' refers to immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  The Court in Shipwash stated that terms not defined in regulations or statutes should be given their ordinary meaning, concluding that the definition of 'extremely unfavorable ankylosis' is ankylosis of a greater degree of severity than mere unfavorable ankylosis.  Id. at 224-225.  

A.  From February 3, 2005, through February 25, 2008

The Board will first determine whether a rating in excess of 10 percent is warranted during the period from February 3, 2005 (the date on which VA received the Veteran's claim), through February 25, 2008.  To warrant such a rating, the evidence would need to demonstrate ankylosis, either favorable or unfavorable, during this period.

According to the April 2005 VA examination report, the range of motion of the right wrist was to 30 degrees dorsiflexion (with normal dorsiflexion being to 70 degrees), 10 degrees palmar flexion (with normal palmar flexion being to 80 degrees), 10 degrees radial deviation (with normal radial deviation being to 20 degrees, and 0 degrees ulnar deviation (with normal ulnar deviation being to 45 degrees).  The biggest limiting factor was pain, and the Veteran had pain with all range of motion.  The Veteran reported fatigability and lack of endurance.

A November 2005 VA medical record notes that the Veteran has constant pain in the right wrist.  He was noted to have numbness on his surgical scar with swelling of the medial wrist and decreased strength.  It was noted that his wrist was fused with no range of motion.  There was no warmth.  There was extreme tenderness on the dorsum of the wrist and there was swelling of the ventral wrist.  Grip strength was 3/5 on the right and 5/5 on the left.  

The June 2006 VA examination report does not include range of motion figures, but it does reflect that the Veteran reported "no movement" in his right wrist and hand.  He reported continuous stiffness, especially in the morning and the onset of cold weather.  He noted recurrent swelling, especially with cold weather.  He denied heat and redness.  He denied instability.  He reported chronic inflexibility of the wrist joint.  He reported the right wrist becomes easily fatigued and increasingly having to use his left hand for daily activities.  He also reported lack of endurance.  The examiner noted that the Veteran reported significant decrease in range of motion and function of the right wrist.  

On examination, there was a 10 centimeter by 2 millimeter well-healed surgical scar extending distally from the right lower forearm to the mid-dorsum of the right hand.  Sensation over the wrist was intact.  The area over the right scaphoid and lunate bones was tender to palpation.  Dynamometer hand grip was 10 pounds in the right hand (with the age-adjusted norm being 116 pounds.)  The examiner noted that pain is a factor that additionally limits the Veteran's right wrist joint function but that incoordination was not a factor.  The examiner could not state without resorting to speculation whether fatigue, lack of endurance, or weakness are additional factors that limit right wrist joint function. 

A July 2007 VA medical record notes that the Veteran has approximately 10 to 15 degrees of dorsiflexion and about 10 to 15 degrees volar flexion in the right wrist.  He has pain with range of motion.  He also has tenderness over his radioscaphoid joint.  The Veteran has approximately 10 degrees of radial deviation and 10 degrees of ulnar deviation.  The Veteran's right wrist was noted to be neurovascularly intact distally.  

A January 2008 SSA evaluation notes that the Veteran's right hand is limited to 10 pounds of weight lifting and has constantly reduced range of motion.  

A mid-February 2008 VA medical record notes that the Veteran has almost no range of motion of the wrist actively or passively and that the Veteran complains of exquisite pain on any attempts at range of motion.  The Veteran was noted to have near full range of motion of his digits and to be neurovascularly intact.  

Based on this evidence, the Board finds that a rating in excess of 10 percent is not warranted for the period from February 3, 2005, through February 25, 2008.  A preponderance of the evidence finds limited motion in the wrist, while reports of no movement in the wrist are not corroborated, and are elsewhere contradicted, through range of motion testing.  Because there are several instances of range of motion testing during this period, and because none of them actually finds no motion, the Board concludes that a finding of ankylosis cannot be made during this period.  While these records do indicate the Veteran was limited by pain and is affected by fatigability and lack of endurance, there is no indication of ankylosis due to these or any other of the DeLuca factors.  Therefore, entitlement to a rating in excess of 10 percent is not warranted for the period from February 3, 2005, through February 25, 2008.  

B.  From June 1, 2008, through August 25, 2008

The Board will next determine whether a rating in excess of 30 percent is warranted for the period from June 1, 2008, through August 25, 2008.  This period follows a temporary total evaluation the Veteran received for convalescence following right wrist a surgery he underwent on February 26, 2008, and it precedes a convalescence period that began when the Veteran's wrist was put in a cast on August 26, 2008.  

As noted above, Diagnostic Code 5214 assigns a 50 percent rating for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted for ankylosis in any other position, except favorable.  

Because the 30 percent rating is active for such a short period of time, there is not much evidence of this particular period of the appeal.  Just prior to the relevant appeals period, a May 2008 VA medical record reflects that the Veteran had no movement of the wrist secondary to arthrodesis placement.  The Board notes that there is no indication that the February 2008 arthrodesis surgery ankylosed the Veteran's wrist in an unfavorable position.  The Board therefore finds no basis for assigning a rating in excess of 30 percent under Diagnostic Code 5214.

C.  From January 1, 2009, through April 9, 2009, and on and after August 1, 2009

The Board will next determine whether a rating in excess of 50 percent is warranted from January 1, 2009, through April 9, 2009, and on and after August 1, 2009.  The 50 percent evaluation is the highest rating that is available under Diagnostic Code 5214.  However, as noted in that diagnostic code, a 70 percent rating may be assigned for extremely unfavorable ankylosis.

The Board has reviewed the evidence from these last periods on appeal and cannot find that the Veteran has extremely unfavorable ankylosis of the right wrist.  The Board notes that the Veteran underwent a revision right wrist fusion with iliac crest bone graft on April 10, 2009.  An April 2009 VA medical record from a few days prior to this surgery notes that the Veteran had complained of pain, swelling, and difficulty with motion.  On examination, he was noted to have "considerable decreased range of motion with 10 degrees of total motion in extension and flexion plane.  He has very little lateral deviation or motion."  In short, the Board finds no evidence of extremely unfavorable ankylosis for the period from January 1, 2009, through April 9, 2009.

With respect to the Veteran's rating on and after August 1, 2009, the January 2010 VA examination report notes that dorsiflexion, palmar flexion, radial deviation, and ulnar deviation of the right wrist are all immobile at 0 degrees.  These findings reflect that the Veteran's wrist is ankylosed in a neutral position, which does not constitute extremely unfavorable ankylosis.  There is no suggestion that the Veteran's right wrist was in extremely unfavorable ankylosis at any time following the April 2009 surgery.  Thus, the Board finds that a rating in excess of 50 percent for ankylosis of the right wrist is not warranted.   

D.  Separate Ratings

The Board has also considered whether a separate rating is warranted for any other symptomatology that is associated with the Veteran's right wrist disability.  Specifically, the Board notes complaints of surgical scars and of numbness on the back of the hand.

With respect to the scarring, scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  In particular, Diagnostic Code 7804 assigns a 10 percent rating for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  (The Board notes in passing that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).)

In the case at hand, the Board finds that a 10 percent rating for the Veteran's surgical scar is warranted on and after the April 1, 2010, VA examination report.  This report notes a finding of "a well-healed, hypopigmented surgical scar that measures 18.5 cm x 0.3 cm.  This scar is superficial.  There is a moderate amount of pain with minimal palpation of this scar."  The Board notes that no earlier evidence of record, including VA examination reports or treatment records, reflects the presence of a painful scar.  Therefore, the Board must assign the separate compensable rating for a painful scar on April 1, 2010.

In determining whether a rating in excess of 10 percent is warranted for painful scarring, the Board need not consider Diagnostic Code 7800, which only applies to disabilities of the head, face, and neck.  Because the Veteran's scar is not deep, Diagnostic Code 7801 is not applicable.  Because a rating in excess of 10 percent is not available under Diagnostic Codes 7802 or 7803, these codes need not be further considered.  Nor may an increased rating be assigned based on limitation of function under Diagnostic Code 7805, as the April 2010 VA examination report expressly states that no such limitation is caused by the Veteran's scar.

The Board has also considered whether a separate rating is warranted for the Veteran's complaints regarding numbness on the back of his hand.  The Board finds, however, that entitlement to a separate compensable rating is not warranted, as the objective testing of record does not support a finding of nerve impairment.  The Board notes, in particular, that a December 2009 VA orthopedic medical record reflects that, despite the Veteran's subjective complaints of numbness over the entire dorsum of his right hand, the Veteran had 5/5 median, ulnar, and radial distributions strength in his right hand.  The Board further notes that VA medical records from July 2007 and February 2008 reflect the Veteran was neurovascularly intact.

In short, the Board finds that entitlement to an increased rating for osteoarthritis of the right wrist with fusion is not warranted.  Specifically, the Board finds that a rating in excess of 10 percent is not warranted from February 3, 2005, through February 25, 2008.  A rating in excess of 30 percent is not warranted from June 1, 2008, through August 25, 2008.  A rating in excess of 50 percent is not warranted from January 1, 2009, through April 9, 2009, and on and after August 1, 2009.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an increased rating for osteoarthritis of the right wrist with fusion must be denied.

However, the Board also finds that the criteria for the assignment of a separate 10 percent rating, but no more, for the scar on the Veteran's right wrist are met on and after April 1, 2010.  To this extent, the Veteran's appeal is granted.


E.  Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right wrist disability with painful scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for osteoarthritis of the right wrist with fusion, initially evaluated as 10 percent disabling with subsequent periods of 30 percent and 50 percent disability ratings, is denied.

On and after April 1, 2010, entitlement to a separate 10 percent disability rating for a surgical scar on the right wrist is granted.  


REMAND

As noted above, the Veteran's claim of entitlement to service connection for major depression was granted in a March 2011 rating decision and a 50 percent disability rating was assigned.  The June 2011 informal hearing presentation from the Veteran's representative expressly disagrees with the assignment of the 50 percent disability rating and requests that this rating be increased.

Applicable law provides that the notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300 (2010).  In such cases, the notice of disagreement must be filed with the VA office which has assumed jurisdiction over the applicable records.  Id.

In the case at hand, the Veteran's records have been transferred to the Board in connection with the adjudication of the Veteran's right wrist claim.  Thus, the Board may accept the statements made in the June 2011 informal hearing presentation as a notice of disagreement with the 50 percent rating that was assigned for the Veteran's major depression.

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to an initial rating in excess of 50 percent for major depression must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an initial rating in excess of 50 percent for major depression.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to that issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


